Case 2:20-cv-10873-FMO-JPR Document 16 Filed 02/03/21 Page 1of2 Page ID #:60

—_—

JS-6

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CT Oo we HN DH UO He WY tL

— it
—

CALIFORNIA SPINE AND Case No. 2:20-cv-10873-FMO-JPR
NEUROSURGERY INSTITUTE,
ORDER GRANTING

Plaintiff, STIPULATION [15] TO REMAND
TO STATE COURT

—_ —
WwW KO

V.

BLUE CROSS OF CALIFORNIA and
DOES | through 10,

ek
HR rr |

Defendants.

 

—
—

 

NN NM NY NY NY NY NYE eR
a DH MH fF WD NYO KF CO OO

 

ho
co

113112121 CASE NO. 2:20-CV-10873-FMO-JPR

 

 
Case

Cc Oo we HN DH UO Se WD YY

No NO NY NO NH NY NHN NO NO He He Fe HFEF FEF HE FE OES OOS
aomUlUhmNH]TlUCUMN a Ula De sk CCU 0 a ISO eee Dk

2:20-Cv-10873-FMO-JPR Document 16 Filed 02/03/21 Page 2of2 Page ID #:61

The Court, having reviewed the Parties’ Stipulation to Remand (the
Stipulation”), being duly advised and upon good cause shown, hereby GRANTS the
Stipulation, and hereby ORDERS that the above-captioned case be REMANDED to
the Superior Court of the State of California for the County of Los Angeles.

The Clerk shall remand this action to the Superior Court of California, Los
Angeles.

IT ISSO ORDERED

DATED: February 3, 2021 /s/
HON. FERNANDO M. OLGUIN
UNITED STATES DISTRICT JUDGE

 

113112121 -l- CASE NO. 2:20-CV-10873-FMO-JPR

 

 
